Me. Justice Yantis delivered the opinion of the court: Claimants herein are engaged in a general merchandising business in Bloomington, Illinois operating in the name of Mayer Livingston & Company and have filed their claim for One Hundred Seventy-six and 64/100 Dollars ($176.64) for merchandise alleged to have been sold in regular course to the Illinois Soldiers and Sailors Children’s School at Normal, Illinois from July 22, 1932 to May 12, 1933. Plaintiffs allege that although bills were prepared and duly presented, no payment has been made; the reason therefor being to plaintiffs unknown. In a report dated March 14, 1935 J. H. Bussell, acting managing officer of the said Institution states, “In my opinion this is a just claim and should be paid.” “Where it clearly appears that materials have been sold, delivered to and used by a State department and have not been paid for, because of the lapse of the appropriation out of which payment could have been made, an award for the amount due will be made by the Court of Claims.” Shell Petroleum Corp. vs. State, 7 C. C. R. 224. As the appropriation out of which this bill could have been paid has lapsed and the account is a due and proper one, an award is therefore made in favor of plaintiffs in the sum of One Hundred Seventy-six and 64/100 Dollars ($176.64).